Citation Nr: 0005547	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-42 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The propriety of the initial 10 percent evaluation assigned 
following a grant of service connection for post-concussive 
headaches.

ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from August 1992 to December 
1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1995 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
post-concussive headaches and assigned a 10 percent rating 
for that disability effective December 13, 1994, the day 
following the veteran's discharge from service.  

The case was remanded back to the RO in January 1997 and in 
August 1998 for further development.

The Board notes that the RO adjudicated (and the Board 
previously characterized) the instant claim as one for an 
increased rating.   However, in light of the distinction 
noted by the United States Court of Appeals for Veterans 
Claims (formerly, the United States Court of Veterans 
Appeals) (Court) in the recently-issued case Fenderson v. 
West, 12 Vet. App. 119 (1999), the Board has recharacterized 
the issue as one involving the propriety of the initial 
evaluation assigned.  


FINDING OF FACT

The medical evidence shows that the veteran's headache 
disability is a result of head trauma, and, since his 
discharge from service, has been productive of subjective 
complaints of incapacitating headaches two to three times per 
week; no objective neurological sequelae is shown. 


CONCLUSION OF LAW

As the initial 10 percent rating assigned following a grant 
of service connection for service-connected post-concussive 
headaches was proper, the criteria for a higher evaluation 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.20 4.124a, 4.130, Diagnostic Codes 8045, 
8100 and 9304 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

A review of the service medical records reveals that the 
veteran suffered a head injury when he was struck in the head 
with a baseball bat in July 1993.  A computerized tomography 
of the veteran's brain in February 1994 was normal.  On 
examination in April 1994, the veteran reported that he had 
nearly constant headaches since the injury.  At that time, 
the veteran did not complain of nausea or vomiting associated 
with the headaches, but noted that a visual aura preceded the 
more intense episodes.  The veteran was diagnosed with post-
concussive headache syndrome.  Naprosyn, Cafergot and Imitrex 
were prescribed for the pain associated with the veteran's 
headaches.  The examiner indicated that 70 percent of 
patients with classic post-concussive headache syndrome are 
headache free after one year.  However, 15 percent continue 
to have headaches for greater than three years.  There is no 
correlation to the severity of the head injury.  In 
conclusion, the examiner noted that it is not certain whether 
the veteran's headaches will be permanent, as most patients 
are relieved after one year, and after two years that number 
increases further.  A Medical Board Report dated May 1994 
indicated that the veteran's post-concussive headaches did 
not exist prior to service.  The Air Force Evaluation Board 
recommended a 50 percent disability rating for the veteran's 
post-concussive headache syndrome.

The veteran was discharged from service in December 1994, and 
he submitted a claim for service connection for post-
concussive headaches in January 1995.  In a January 1995 
rating decision, service connection was granted for post-
concussive headache syndrome, and a 10 percent evaluation was 
assigned for this disability, effective from December 13, 
1994.

The veteran was afforded a VA examination in September 1995 
to evaluate the severity of his headaches.  At that time, the 
veteran complained of migraine headaches, nausea, flashes of 
light, and sinus pressure.  He indicated that he received 
treatment from the Durham VA Medical Center from July 1993 to 
the present.  The veteran indicated that he lost 72 hours of 
work in the last year as a result of migraine headaches.  The 
veteran described his headaches as a sharp, steady pain, 
aggravated by light and sometimes relieved somewhat by 
various medications such as Imitrex, Cafergot, Inderal, and 
Naprosyn.  The veteran reported that his headaches have 
increased in intensity and duration in the past several 
months and he has an aura of visual disturbances prior to a 
headache.  On examination, station and gait was within normal 
limits.  Examination of the cranial nerves was as follows:  
II, vision was within normal limits.  Examination of III, IV, 
and XI revealed some weakness of the right eye on lateral 
gaze; X and XII were intact on facial muscle strength 
testing.  Facial gag and swallow were within normal limits.  
Trapezium and sternocleidomastoid strength was within normal 
limits.  Tongue was midline without deviation.  Diagnosis was 
headaches, no neurological sequelae.

In January 1997, the Board remanded the case back to the RO 
for further development.  Pursuant to the directives set 
forth in the remand, the veteran was afforded another VA 
neurological examination in February 1998.  The veteran 
reported that during the past year he had headaches that last 
approximately 45 minutes two to three times per week.  The 
veteran indicated that he has lost 2 months of work since 
February 1995 as a result of treatment for his headaches.  
The examiner reviewed the claims file prior to the 
examination.  Upon examination, the veteran's pupils, discs, 
rotations, and fields were normal.  Movements of his face, 
tongue, palate, and scalp were normal.  There were no bruits 
in his neck or over the orbits or scalp.  Strength in the 
muscles was symmetric and active, and reflexes at the major 
locations were symmetric and active, and sensation was 
entirely normal.  The diagnosis was post-traumatic headaches, 
neurologically negative.  

As noted above, the veteran indicated that he has received 
treatment for his headaches from the Durham VA Medical Center 
since July 1993.  Specifically, the veteran indicated that he 
received outpatient treatment for his headaches from the 
Durham VA Medical Center in February, March, and June 1995.  
Accordingly, the RO attempted to obtain any such records 
pursuant to the directives set forth in the January 1997 
remand.  The search produced outpatient records indicating 
that the veteran was treated for a sinus infection in July 
and August 1995. Moreover, no records were found prior to 
July 1995.

The Board remanded the case back to the RO again in August 
1998.  The Board requested that the RO obtain documentation 
from the veteran's past employers regarding the amount of 
time lost from work as a result of the veteran's headaches.  
In addition, the RO requested that any additional outpatient 
treatment reports, not already of record, should be secured 
and associated with the claims file.  The veteran did not 
respond to either of the RO's requests.

Currently, the veteran contends that his service-connected 
headache disability has been more disabling since the date of 
the grant of service connection than has been represented by 
the 10 percent rating.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (1999).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1999).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995). 

The veteran's post-concussive headaches have been rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999), pursuant to 
which migraine headaches are evaluated. Under Diagnostic Code 
8100, a 10 percent rating is warranted for headaches where 
there are characteristic prostrating attacks averaging 1 in 2 
months over the last several months.  A 30 percent evaluation 
is provided for migraine manifested by characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent evaluation 
requires very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  38 
C.F.R. § 4.124a, Diagnostic Code 8100 (1999).

However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as the veteran's relevant medical history, his 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).

Pursuant to Diagnostic Code 8045, brain disease due to 
trauma, evaluations based on purely subjective complaints 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (1999).  Based upon the circumstances of 
this case, as explained below, the Board finds that veteran's 
disability is more appropriately evaluated under Diagnostic 
Code 8045 and 9304.  

In this case, the medical evidence shows that the veteran 
suffers from post-concussive headaches.  Specifically, the 
medical diagnosis of "headaches, no neurological sequelae" 
was provided in September 1995, and a diagnosis of post-
traumatic headaches, neurologically negative" was provided 
in February 1998.  Although the veteran reports a history of 
migraine headaches since his injury in service, the record is 
negative for such a diagnosis.  Moreover, no type of 
headaches other than, essentially, post-traumatic, have been 
diagnosed.  As such, and because there are specific 
diagnostic codes governing evaluation of headaches resulting 
from head injury, there is no basis for evaluation of the 
veteran's headaches, even by analogy, under Diagnostic Code 
8100.  See 38 C.F.R. § 4.20 (1999) (providing that when an 
unlisted disability is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous).  Moreover, a 
review of the medical evidence of record reveals that the 
veteran has not been shown to have a purely neurological 
disability, nor has he been diagnosed with multi-infarct 
dementia.  Given the medical opinions that the veteran's 
headaches are related to a head injury, but no dementia has 
been diagnosed, the Board finds that a 10 percent evaluation, 
but no higher, is consistent with the criteria specified in 
Diagnostic Codes 8045 and 9304.  In the absence of such 
evidence, the veteran is receiving the schedular maximum 
available to him for his service-connected disability; that 
is, a ten percent rating.  See 38 C.F.R.§ 4.124a, Diagnostic 
Code 8045 (1999). 

The above determination is based upon consideration of 
applicable provisions of the rating schedule.  Additionally, 
however, there is no showing that the veteran's post-
traumatic headaches reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that the disability is not objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The Board notes that the veteran was given an 
opportunity to provide additional objective evidence in 
support of his claim including documentation from his 
employers showing lost work time due to his service-connected 
headache disability, as well as outpatient treatment records 
showing regular and/or continuous treatment for his headache 
disability.  The veteran did not respond to the request, and 
a search for VA outpatient records since his discharge from 
service to the present was negative for regular or continuous 
treatment for his headache disability.  In the absence of 
evidence of such factors as those outlined above, the Board 
is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As a final note, the Board would point out that, according to 
the Fenderson, "at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" rating.  "  
In this case, however, in light of the medical evidence and 
the veteran's contentions indicating that he has suffered 
from the same symptoms since service, the Board finds that 
the level of severity of the veteran's service-connected 
disability has been 10 percent disabling since the effective 
date of service connection.  Hence, there is no basis for 
assignment of a "staged" rating. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

As the initial 10 percent rating assigned following a grant 
of service connection for post-concussive headaches was 
proper, a higher evaluation is denied 



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

